[Cite as Disciplinary Counsel v. Grego, ___ Ohio St.3d ___, 2020-Ohio-4426.]




                         DISCIPLINARY COUNSEL v. GREGO.
[Cite as Disciplinary Counsel v. Grego, ___ Ohio St.3d ___, 2020-Ohio-4426.]
(No. 2019-0299—Submitted September 11, 2020—Decided September 15, 2020.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Lisa Ann Grego, Attorney Registration
No. 0063540, last known address in Bowling Green, Ohio.
        {¶ 2} The court coming now to consider its order of May 2, 2019, wherein
the court found respondent in contempt and suspended her from the practice of law
until she complied with a January 28, 2019 order issued by a panel chair of the
Board of Professional Conduct, finds that respondent has substantially complied
with that order and with the provisions of Gov.Bar R. V(24).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio.
        {¶ 4} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
        O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                             ________________________




                                             1